IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-682

                                        No. COA22-163

                                     Filed 18 October 2022

     Buncombe County, No. 20 CRS 085339

     STATE OF NORTH CAROLINA

                  v.

     CHARLES VIRGAL GUICE, Defendant.


           Appeal by Defendant from judgment entered 14 April 2021 by Judge Jesse B.

     Caldwell, III, in Buncombe County Superior Court. Heard in the Court of Appeals 24

     August 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General
           Francisco Benzoni, for the State.

           Sigler Law PLLC, by Kerri L. Sigler, for Defendant.


           GRIFFIN, Judge.


¶1         Defendant Charles Virgal Guice appeals from a judgment entered upon a jury’s

     verdict finding him guilty of communicating threats. Defendant argues that the trial

     court erred by denying his motion to dismiss because the charging document and the

     State’s evidence failed to show that Defendant’s words constituted a true threat.

     Defendant also contends the trial court erred in denying Defendant’s written request

     for a jury instruction on true threats. We find no error.
                                         STATE V. GUICE

                                         2022-NCCOA-682

                                        Opinion of the Court



                        I.   Factual and Procedural Background

¶2         On 28 May 2020, an Asheville Terrace Apartments resident called security

     after she heard arguing as well as “a slap and . . . crying[]” in a neighboring

     apartment. After security guard Christopher Lewis knocked on the neighboring

     apartment door, “[D]efendant came to the door and asked him what the F does he

     want.”   Lewis testified that when Defendant opened the door “[h]e was very

     aggressive and angry because he got up in my face and everything.” After Lewis told

     Defendant he needed to leave the building, Defendant “got in [Lewis’s] face

     aggressively and [] said that he would beat [Lewis’s] little ass.”

¶3         Lewis testified that Defendant is approximately “6 foot something,” Lewis is

     “like 5’8”,” and that Lewis had to look up to see Defendant’s eyes. Lewis further

     testified that he took Defendant’s statement as a threat and felt like Defendant was

     going to carry out that threat based on “[h]is anger and his body language and the

     way he was coming towards me like, because he adjusted his pants and everything

     and then his like body language gave off like he would actually try to fight me.” Lewis

     called 911 while he was in the hallway trying to talk to Defendant. Eventually,

     Defendant left the property without any further issues.

¶4         On 28 May 2020, Defendant was charged with communicating threats. On 10

     March 2021, the district court found Defendant guilty of communicating threats, and

     Defendant appealed to the superior court. During the superior court trial, Defendant
                                        STATE V. GUICE

                                        2022-NCCOA-682

                                       Opinion of the Court



     moved to dismiss the communicating threats charge at the close of the State’s

     evidence and at the close of all evidence. The superior court denied Defendant’s

     motions to dismiss on both occasions.

¶5         Thereafter, Defendant requested an additional jury instruction that

     purportedly “track[ed] the State v. Taylor case by adding a couple of the elements

     that need to be prove[n]” for the communicating threats charge. The trial court judge

     denied Defendant’s requested instruction stating that “the language that [Defendant]

     advances is somewhat redundant or surplusage or repetitious.”                The jury

     subsequently found Defendant guilty of communicating threats. Defendant timely

     appeals.

                                       II.   Analysis

¶6         When First Amendment issues are raised, “an appellate court has an

     obligation to make an independent examination of the whole record in order to make

     sure that the judgment does not constitute a forbidden intrusion on the field of free

     expression.” State v. Taylor, 379 N.C. 589, 2021-NCSC-164, ¶ 44 (citing Bose Corp.

     v. Consumers Union of U.S., Inc., 466 U.S. 485, 499 (1984)).          “This obligation

     supplements rather than supplants the analysis we typically utilize when reviewing

     a trial court’s decision[,]” but “does not empower an appellate court to ignore a trial

     court’s factual determinations.” Id. ¶¶ 44–45. Defendant asserts “the trial court

     erred by denying [Defendant’s] motion to dismiss under State v. Taylor because the
                                         STATE V. GUICE

                                         2022-NCCOA-682

                                        Opinion of the Court



     charging document and the State’s evidence failed to present facts showing that

     [Defendant’s] words were a ‘true threat.’” Additionally, Defendant contends that “the

     trial court erred in denying defense counsel’s written request for a jury instruction

     containing the element of ‘true threat.’” We address each argument.

     A. Charging Document

¶7         “When a criminal defendant challenges the sufficiency of [a criminal pleading]

     lodged against him, that challenge presents this Court with a question of law which

     we review de novo.” State v. Oldroyd, 380 N.C. 613, 2022-NCSC-27, ¶ 8 (citation

     omitted). Criminal pleadings function to “identify clearly the crime being charged,

     thereby putting the accused on reasonable notice to defend against it and prepare for

     trial, and to protect the accused from being jeopardized by the State more than once

     for the same crime.” State v. Sturdivant, 304 N.C. 293, 311, 283 S.E.2d 719, 731

     (1981) (citation omitted). North Carolina law dictates that “[a] criminal pleading

     must contain . . . [a] plain and concise factual statement in each count which, without

     allegations of an evidentiary nature, asserts facts supporting every element of a

     criminal offense . . . .” N.C. Gen. Stat. § 15A-924(a)(5) (2021).

¶8         Defendant argues that “[t]he charging document failed to allege facts

     supporting the subjective intent component of the essential element of ‘true threat’

     and was therefore fatally defective and should have been dismissed.” True threats

     are a form of speech unprotected by the First Amendment. See Watts v. United States,
                                         STATE V. GUICE

                                         2022-NCCOA-682

                                        Opinion of the Court



     394 U.S. 705, 708 (1969); see also Taylor, ¶ 35. “When an individual communicates a

     true threat, the First Amendment allows the State to punish the individual because

     a true threat is not the ‘type of speech [which is] indispensable to decision making in

     a democracy.’” Taylor, ¶ 35 (quoting First Nat’l Bank of Bos. v. Bellotti, 435 U.S. 765,

     777 (1978)). The Supreme Court of the United States has defined true threats as:

                  [T]hose statements where the speaker means to
                  communicate a serious expression of an intent to commit
                  an act of unlawful violence to a particular individual or
                  group of individuals. The speaker need not actually intend
                  to carry out the threat. Rather, a prohibition on true
                  threats protect[s] individuals from the fear of violence and
                  from the disruption that fear engenders, in addition to
                  protecting people from the possibility that the threatened
                  violence will occur. Intimidation in the constitutionally
                  proscribable sense of the word is a type of true threat,
                  where a speaker directs a threat to a person or group of
                  persons with the intent of placing the victim in fear of
                  bodily harm or death.

     Virginia v. Black, 538 U.S. 343, 359–60 (2003) (citations and internal quotation

     marks omitted).

¶9         Defendant relies heavily on this Court’s decision in State v. Taylor, 270 N.C.

     App. 514, 841 S.E.2d 776 (2020), and the portion of that decision affirmed by our

     Supreme Court in State v. Taylor, 379 N.C. 589, 2021-NCSC-164, to support his main

     argument on appeal: that the subjective component of true threats was absent at

     various stages throughout his trial.      In Taylor, the defendant was convicted of

     “knowingly and willfully threatening to kill a court officer” under N.C. Gen. Stat. §
                                          STATE V. GUICE

                                          2022-NCCOA-682

                                         Opinion of the Court



       14-16.7(a), after the defendant “posted a string of angry comments” on Facebook that

       “contained troubling language” directed toward the local district attorney. Taylor, ¶¶

       1–3.

¶ 10          On appeal, this Court reversed the trial court’s ruling and vacated the

       defendant’s conviction, concluding that “his conviction violated the First

       Amendment” because the State was required, but failed, to prove both the subjective

       and objective element of a true threat. Id. ¶¶ 3, 14. Our Court held that “[t]he State

       needed to establish the objective component that [the] defendant’s statements would

       be understood by people hearing or reading it in context as a serious expression of an

       intent to kill or injure” and that the defendant “intended that the statement be

       understood as a threat in order to satisfy the subjective component.” Id. ¶¶ 3, 14

       (quoting Taylor, 270 N.C. App. at 557, 841 S.E.2d at 813) (internal quotation marks

       omitted).

¶ 11          Our Supreme Court agreed with that portion of the decision, holding that the

       State was constitutionally required to prove the objective and subjective elements to

       convict the defendant under the anti-threat statute. Id. ¶ 42. However, our Supreme

       Court remanded the case for a new trial with a properly instructed jury because it

       found that the State’s evidence was sufficient to allow a reasonable jury to conclude

       that the defendant had made a true threat. Id. ¶¶ 53–54.

¶ 12          In this case, Defendant was charged with communicating threats under N.C.
                                    STATE V. GUICE

                                    2022-NCCOA-682

                                   Opinion of the Court



Gen. Stat. § 14.277.1, which states that:

             (a) A person is guilty of a Class 1 misdemeanor if without
             lawful authority:

             (1) He willfully threatens to physically injure the person or
             that person's child, sibling, spouse, or dependent or
             willfully threatens to damage the property of another;

             (2) The threat is communicated to the other person, orally,
             in writing, or by any other means;

             (3) The threat is made in a manner and under
             circumstances which would cause a reasonable person to
             believe that the threat is likely to be carried out; and

             (4) The person threatened believes that the threat will be
             carried out.


N.C. Gen. Stat. § 14-277.1 (2021) (emphasis added). In comparing this statute with

N.C. Gen. Stat. § 14-16.7(a), the anti-threat statute at issue in Taylor, it is noteworthy

that both statutes require the threat to be made “willfully.” See N.C. Gen. Stat. § 14-

16.7(a) (2021) (“Any person who knowingly and willfully makes any threat . . . .”). In

Taylor, this Court acknowledged the use of this language pointing out that:

             The “knowingly and willfully” language in [N.C. Gen. Stat.]
             § 14-16.7(a) imposes an element of intent, but in this case
             the State and the trial court interpreted “knowingly and
             willfully” as meaning Defendant understood the words he
             wrote and intentionally communicated them by posting
             them on Facebook; and that Defendant knew [the district
             attorney] was a court officer. Defendant did not object on
             the basis that the statute itself should be read as requiring
             that Defendant intended his Facebook posts to threaten
                                           STATE V. GUICE

                                           2022-NCCOA-682

                                          Opinion of the Court



                    anyone.

       Taylor, 270 N.C. App. at 544, 841 S.E.2d at 805, n.9.

¶ 13         However, as the State correctly points out in the case before us, there is no

       evidence to suggest that the trial court here interpreted the meaning of “willfully

       threaten” in N.C. Gen. Stat. § 14-277.1, as the trial court in Taylor did for N.C. Gen.

       Stat. § 14-16.7(a), to mean anything other than Defendant had the specific intent to

       threaten to physically injure Christopher Lewis. Additionally, the trial court’s jury

       instruction supports the argument that the trial court’s interpretation of the phrase

       “willfully threaten” did provide for the subjective component of a true threat: “First,

       the state must prove beyond a reasonable doubt that defendant willfully threatened

       to physically injure . . . Christopher Lewis. A threat is any expression of an intent or

       a determination to physically injure another person. A threat is made willfully if it

       is made intentionally or knowingly.”

¶ 14         The magistrate’s order tracked the exact language of N.C. Gen. Stat. § 14-

       277.1, alleging that:

                    [O]n or about the date of offense shown and in the county
                    named above the [D]efendant named above unlawfully and
                    willfully did threaten to physically injure the person of
                    SECURITY OFFICE CHRIS LEWIS. The threat was
                    communicated to OFFICER LEWIS by [] ORALLY
                    SPREAKING TO LEWIS, “I’M GUNNA STOMP YOUR
                    LITTLE ASS”, WHILE OFFICER LEWIS WAS
                    ATTEMPTING TO DO HIS JOB and the threat was made
                    in a manner and under circumstances which would cause
                                           STATE V. GUICE

                                            2022-NCCOA-682

                                          Opinion of the Court



                    a reasonable person to believe that the threat was likely to
                    be carried out and the person threatened believed that the
                    threat would be carried out.

¶ 15         Since the language of the charging document tracks the language of N.C. Gen.

       Stat. § 14-277.1, which includes the subjective component of true threats, we hold

       that the State sufficiently “assert[ed] facts supporting every element of [the] criminal

       offense . . . .” N.C. Gen. Stat. § 15A-924(a)(5) (2021).

       B. Insufficient Evidence

¶ 16         We review the denial of a motion to dismiss for insufficient evidence de novo.

       State v. Chekanow, 370 N.C. 488, 492, 809 S.E.2d 546, 550 (2018) (citations omitted).

       A trial court’s ruling on a motion to dismiss is determined by “whether there is

       substantial evidence of each essential element of the crime and [whether] the

       defendant is the perpetrator.” State v. Dover, 381 N.C. 535, 2022-NCSC-76, ¶ 28

       (citations omitted). “Substantial evidence is such relevant evidence as a reasonable

       mind might accept as adequate to support a conclusion.” State v. Smith, 300 N.C. 71,

       78, 265 S.E.2d 164, 169 (1980). “In evaluating the sufficiency of the evidence to

       support a criminal conviction, the evidence must be considered in the light most

       favorable to the State; the State is entitled to every reasonable intendment and every

       reasonable inference to be drawn therefrom.” State v. Blagg, 377 N.C. 482, 2021-

       NCSC-66, ¶ 10 (citation omitted). “The trial court’s function is to determine whether

       the evidence allows a reasonable inference to be drawn as to the defendant’s guilt of
                                           STATE V. GUICE

                                           2022-NCCOA-682

                                          Opinion of the Court



       the crimes charged.” State v. Earnhardt, 307 N.C. 62, 67, 296 S.E.2d 649, 652 (1982)

       (citation and internal quotation marks omitted). “In so doing the trial court should

       only be concerned that the evidence is sufficient to get the case to the jury; it should

       not be concerned with the weight of the evidence.” Id. (citation omitted).

¶ 17         Defendant only challenges that the State failed to present sufficient evidence

       that he possessed the specific intent constitutionally required to have made a true

       threat. We disagree.

¶ 18         Here, Lewis testified that Defendant was “a foot or two” away from him when

       Defendant “got in [Lewis’s] face aggressively and he said that would beat [Lewis’s]

       little ass.” Lewis further testified that he took Defendant’s statement as a threat and

       felt like Defendant was going to carry out that threat, such that Lewis felt the need

       to call 911. Additionally, a witness who lived in a neighboring apartment testified

       that Defendant answered the door by asking Lewis “what the F” he wanted and that

       when Lewis arrived, Defendant was “fussing and cussing.” Viewing this evidence in

       the light most favorable to the State, we conclude that this evidence “is such relevant

       evidence as a reasonable mind might accept as adequate to support a conclusion” that

       Defendant possessed the specific intent in making the threat against Lewis. Smith,

       300 N.C. at 78, 265 S.E.2d at 169. Thus, the trial court properly denied Defendant’s

       motion to dismiss.

       C. Jury Instructions
                                          STATE V. GUICE

                                          2022-NCCOA-682

                                         Opinion of the Court



¶ 19         Finally, Defendant argues that “the trial court erred in denying defense

       counsel’s written request for a jury instruction containing the element of ‘true

       threat.’” We disagree.

¶ 20         This Court reviews challenges to a trial court’s jury instructions de novo. State

       v. Osorio, 196 N.C. App. 458, 466, 675 S.E.2d 144, 149 (2009) (citing State v. Ligon,

       332 N.C. 224, 241–42, 420 S.E.2d 136, 146–47 (1992); State v. Levan, 326 N.C. 155,

       164–65, 388 S.E.2d 429, 434 (1990)). Requested jury instructions should be given

       when “(1) the requested instruction was a correct statement of law and (2) was

       supported by the evidence, and that (3) the instruction given, considered in its

       entirety, failed to encompass the substance of the law requested and (4) such failure

       likely misled the jury.” State v. Guerrero, 279 N.C. App. 236, 2021-NCCOA-457, ¶ 9

       (citations and internal quotation marks omitted). The trial court is not required to

       follow any strict format when instructing the jury “as long as the instruction

       adequately explains each essential element of the offense.” State v. Walston, 367 N.C.

       721, 731, 766 S.E.2d 312, 319 (2014) (citation and internal quotation marks omitted).

¶ 21         The trial court instructed the jury on the following, regarding Defendant’s

       specific intent: “[S]tate must prove beyond a reasonable doubt that the defendant

       willfully threatened to physically injure . . . Christopher Lewis. A threat is any

       expression of an intent or a determination to physically injure another person. A

       threat is made willfully if it is made intentionally or knowingly.” (Emphasis added).
                                              STATE V. GUICE

                                              2022-NCCOA-682

                                          Opinion of the Court



       Defendant’s additional proposed instructions concerning the subjective component of

       true threats was “that [Defendant] himself specifically intended the statement to be

       understood as a real threat expressing his intention to carry out the actions

       threatened.”

¶ 22         Comparing the trial court’s instruction with Defendant’s proposed instruction,

       we agree with the trial court judge that the court’s instruction contained the essential

       elements of a true threat, namely the subjective component. Adding Defendant’s

       language would have been redundant. The subjective component, or specific intent,

       of true threats is covered by defining the phrase of willfully threaten as “intentionally

       or knowingly” “expressi[ng] . . . an intent or a determination to physically injure

       another person.” We therefore hold that the trial court properly instructed the jury

       regarding the communicating threats charge, which included the specific intent

       element of a true threat.

                                       III.     Conclusion

¶ 23         Based on the foregoing reasons, we hold Defendant received a fair trial, free

       from error.

             NO ERROR.

             Judges TYSON and ARROWOOD concur.